Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office action in response to communications received July 27, 2022.  Claims 1, 7, 8, 11, 17, and 18 have been amended.  Therefore, claims 1, 2, 6-12, and 16-20 are pending and addressed below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-9, 11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2018/0285544 A1, file date 03/26/2018) in view of Nallur et al. 9US2009/0213733 A1, publish date 08/27/2009).

Claim 1:
With respect to claim 1, Chang et al. discloses a method for providing a service using a device based on an authentication level (execution of adaptive authentication, The face recognition authentication method using the IR face image may be associated for operation with the first authentication level or a second authentication level, the security of which is higher than the security of the first authentication level.  0161) (a server device operating method associated with execution of adaptive authentication, Figure 13), the method comprising:
based on a first authentication request to request configuring of a first authentication level for the device being obtained, configuring the first authentication level for the device (the electronic device 100 may output a screen according to the execution of a first application App_1, The first application App_1 may request a first authentication level in response to detecting execution of the specified function, the first authentication level may include authentication based on user face recognition, 0161) (Determine authentication level, Figure 13, 1305);
based on an access request to a service among a plurality of services (a virtual page (e.g., a financial service web page in the case where the server device 200 supports a financial service, a game service page, 0046) (The function or service utilizing authentication may include, for example, a payment service, a transfer service, a loan service, an account balance inquiry function, a use history inquiry function, and the like, which are based on a financial application, 0132) provided using the device being obtained, determining whether the first authentication level for the device matches the access request (The processor 120 may perform authentication based on face recognition corresponding to the first authentication level, based on the obtained color face image., 0162)(the processor 120 may change and perform the authentication method according to the authentication level that the execution-requested application or the server device 200 requests, in association with the context information of the electronic device 100, 0164) (process authentication and update authentication information DB, Figure 13, 1311); and
upon determination that the first authentication level matches the access request, providing the service using the device (may provide account information or may process a transfer function or the like, in association with finance, 0201);
upon a determination that a threshold time duration has elapsed since the first authentication level has been set, cancelling the configured first authentication level for the device (to verify the location change of the electronic device after a point in time when authentication is successful, and, after changing an authentication level based on the variation of a place, to select an authentication method corresponding to the changed authentication level, For example, after a point in time when authentication is successful, the processor may be configured to perform an authentication method corresponding to a relatively low authentication level/a relatively high authentication level, 0105)(the processor 120 of the electronic device 100 may adjust an authentication level according to the time elapsed after point in time when authentication is successful, 0180, Figure 10) (“Section "B" may thus be a second tier of authentication executed after a preset time for section "A" has lapsed, and section "A" may refer to a first tier of authentication executed starting from a point in time after detecting authentication is successful.  Section "C" may utilize a third tier of authentication after the times for both section "B" and section "A" have lapsed”, 0180) (the processor 120 may perform an authentication method, the authentication level of which is the same as the authentication level of the execution-requested application or may perform an authentication method of the relatively low or high authentication level, 0181) (For example, even though the current location is a public location, in the case where the current time is within a specified first time (e.g., within 5 minutes) after authentication is successful, the processor may be configured to apply a relatively low authentication level (or authentication method), 0105);
wherein a number of services matching a second authentication level is less than a number of services matching the first authentication level (transmit relatively low first authentication level information to the electronic device 100 if service use utilizing a relatively low authentication level in a financial service is requested by the electronic device 100, and may transmit relatively high second authentication level information to the electronic device 100 if service use utilizing a relatively high authentication level in a financial service, 0138), wherein different services including applications are performed based on each authentication level (authentication level information that the server device 200 provides to the electronic device 100 may be changed depending on a type of a function (or a service that the electronic device 100 requests) that the electronic device 100 executes, 0045) (relatively high authentication level information, the electronic device 100 may activate a hardware device (e.g., fingerprint sensor), an authentication method setting table, 0046) (the communication circuit 110 may transmit, to the server device 200, a type of an authentication method and context information (e.g., a service (or a function) type provided by an application, 0065) (if the specified function or service is requested, the application may request the authentication in association with the execution of the corresponding function or service, provide the electronic device 100 with authentication level information associated with an execution of the corresponding function or service, 0131) (The function or service utilizing authentication may include, for example, a payment service, a transfer service, a loan service, an account balance inquiry function, a use history inquiry function, and the like, which are based on a financial application, 0132).

Chang et al. does not disclose wherein cancelling the first authentication comprises:
based on a second authentication request being obtained before the threshold time duration has elapsed, maintaining the first authentication level; 
wherein maintaining the first authentication level comprises reconfiguring a timer based on the second authentication request being obtained as claimed.

However, Nallur et al. teaches role levels and associated timer values, example role levels include Supplicant Only, Authenticator Only, and various Authenticator levels with varying levels of preference given to becoming an authenticator.   Different Authenticator levels with different timer values may allow an operator to provide relatively fine grained control, preferring certain devices over others. (0037-0040, Figure 5), wherein cancelling the first authentication comprises:
when a second authentication request being obtained before the threshold time duration has elapsed, maintaining the first authentication level (a role level is determined and, at 206, the role level is translated into a timer value, the timer value may be retrieved from a lookup table, such as the table shown in FIG. 5, if an EAPOL logoff message is received before the timer expires (indicating the other device has assumed the Authenticator role), the device assumes the supplicant role, at 21, 0026) (timer value could be set to a high value, effectively assuring that device will always assume the Supplicant role, the corresponding timer value could be ignored or set to a low value (e.g., zero), effectively assuring that device will always assume the Authenticator role, 0038) (the operator may set timer values for Supplicant role levels to be much higher than timer values for Authenticator role levels in an effort to ensure devices assigned to Supplicant Role levels will not assume the role of Authenticator, 0040); 
wherein maintaining the first authentication level comprises reconfiguring a timer based on the second authentication request being obtained (the random timer values are farther apart, with D1 having a random timer value of 300 us and D2 having a much shorter random timer value of 10 us. As a result, the timer for D2 may expire first and D2 may assume the Authenticator role and send an EAPOL Logoff message to D1, as illustrated in FIG. 4D. In response, D1 will assume the Supplicant role, as illustrated in FIG. 4E, 0032, Figures 4c-4E).

Chang et al. and Nallur et al. are analogous art because they are from the same field of endeavor of user authentication levels.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Nallur et al. in Chang et al. for wherein cancelling the first authentication comprises: based on a second authentication request being obtained before the threshold time duration has elapsed, maintaining the first authentication level; 
wherein maintaining the first authentication level comprises reconfiguring a timer based on the second authentication request being obtained as claimed for purposes of enhancing the authentication system of Chang et al. by providing system to controlling the flow of network traffic, to help establish a roles and selecting authentication roles when establishing a link between devices in a secure network.  (see Nallur et al. 0002, 0006, 0013)

Claims 6, 16:
With respect to claims 6, 16, Chang et al. discloses wherein cancelling the first authentication level comprises:
switching the first authentication level gradually to a default authentication level in an inverse proportional manner to a time lapse for the threshold time duration (the processor 120 of the electronic device 100 may adjust an authentication level according to the time elapsed after point in time when authentication is successful, 0180, Figure 10) (the processor 120 may perform an authentication method, the authentication level of which is the same as the authentication level of the execution-requested application or may perform an authentication method of the relatively low or high authentication level, 0181).

Claims 7, 17:
With respect to claims 7, 17, Chang et al. discloses further comprising configuring a third authentication level for the device when a second authentication request to request a second authentication level is obtained (where the third authentication level is requested, 0068), wherein a number of services matching the third authentication level is greater than a number of services matching the first authentication level (the recognizer operating information 142 may store setting information for performing color face authentication depending on a first authentication level, setting information for performing IR face authentication depending on the second authentication level, setting information for performing color face authentication and IR face authentication depending on a third authentication level, 0068) (transmit relatively low first authentication level information to the electronic device 100 if service use utilizing a relatively low authentication level in a financial service is requested by the electronic device 100, and may transmit relatively high second authentication level information to the electronic device 100 if service use utilizing a relatively high authentication level in a financial service, 0138).

Claims 8, 18:
With respect to claims 8, 18, Chang et al. discloses further comprising:
based on the threshold time duration elapsing after the first authentication level is set, switching the third authentication level to the second authentication level for the device; and upon a determination that a second threshold time duration has elapsed after the second authentication request is obtained, cancelling the second authentication level (the processor 120 of the electronic device 100 may adjust an authentication level according to the time elapsed after point in time when authentication is successful, 0180, Figure 10) (the processor 120 may perform an authentication method, the authentication level of which is the same as the authentication level of the execution-requested application or may perform an authentication method of the relatively low or high authentication level, 0181) (in the case where the processor 120 operates the second application App_2 at a location (e.g., Korea) in which the electronic device 100 is registered, the processor 120 may perform the authentication method according to the third authentication level; in the case where the processor 120 operates the second application App_2 in an area (e.g., Philippines) in which the electronic device 100 is not registered, the processor 120 may perform the authentication method according to the relatively high fourth authentication level., 0172) (Figures 8, 810, 830).

Claims 9, 19:
With respect to claims 9, 19, Chang et al. discloses wherein a service matching the second authentication level requires a security level lower than a security level of a service matching the first authentication level (the authentication level determination unit 223 may transmit, to the electronic device 100, information including the authentication level, which is lower or higher than the previously requested authentication level, depending on the collected context information, 0195).

Claim 11:
With respect to claim 11, Chang et al. discloses an intelligent service providing apparatus for providing a service based on an authentication level (execution of adaptive authentication, The face recognition authentication method using the IR face image may be associated for operation with the first authentication level or a second authentication level, the security of which is higher than the security of the first authentication level.  0161) (a server device operating method associated with execution of adaptive authentication, Figure 13), the apparatus comprising:
an input interface configured for obtaining a first authentication request to request configuring of a first authentication level for a device, and for obtaining an access request to a service among a plurality of services (a virtual page (e.g., a financial service web page in the case where the server device 200 supports a financial service, a game service page, 0046) (The function or service utilizing authentication may include, for example, a payment service, a transfer service, a loan service, an account balance inquiry function, a use history inquiry function, and the like, which are based on a financial application, 0132) provided using the device (the electronic device 100 may output a screen according to the execution of a first application App_1, The first application App_1 may request a first authentication level in response to detecting execution of the specified function, the first authentication level may include authentication based on user face recognition, 0161) (Determine authentication level, Figure 13, 1305);
a processor configured for configuring the first authentication level for the device in response to the first authentication request, and for determining, in response to the access request, whether the first authentication level for the device matches the access request (The processor 120 may perform authentication based on face recognition corresponding to the first authentication level, based on the obtained color face image., 0162)(the processor 120 may change and perform the authentication method according to the authentication level that the execution-requested application or the server device 200 requests, in association with the context information of the electronic device 100, 0164) (process authentication and update authentication information DB, Figure 13, 1311); 
upon a determination that a threshold time duration has elapsed since the first authentication level has been set, cancelling the configured first authentication level for the device (to verify the location change of the electronic device after a point in time when authentication is successful, and, after changing an authentication level based on the variation of a place, to select an authentication method corresponding to the changed authentication level, For example, after a point in time when authentication is successful, the processor may be configured to perform an authentication method corresponding to a relatively low authentication level/a relatively high authentication level, 0105)(the processor 120 of the electronic device 100 may adjust an authentication level according to the time elapsed after point in time when authentication is successful, 0180, Figure 10) (“Section "B" may thus be a second tier of authentication executed after a preset time for section "A" has lapsed, and section "A" may refer to a first tier of authentication executed starting from a point in time after detecting authentication is successful.  Section "C" may utilize a third tier of authentication after the times for both section "B" and section "A" have lapsed”, 0180) (the processor 120 may perform an authentication method, the authentication level of which is the same as the authentication level of the execution-requested application or may perform an authentication method of the relatively low or high authentication level, 0181) (For example, even though the current location is a public location, in the case where the current time is within a specified first time (e.g., within 5 minutes) after authentication is successful, the processor may be configured to apply a relatively low authentication level (or authentication method), 0105);
an output interface configured for providing the service using the device, upon determination that the first authentication level matches the access request (may provide account information or may process a transfer function or the like, in association with finance, 0201), wherein a number of services matching a second authentication level is less than a number of services matching the first authentication level (transmit relatively low first authentication level information to the electronic device 100 if service use utilizing a relatively low authentication level in a financial service is requested by the electronic device 100, and may transmit relatively high second authentication level information to the electronic device 100 if service use utilizing a relatively high authentication level in a financial service, 0138), wherein different services including applications are performed based on each authentication level (authentication level information that the server device 200 provides to the electronic device 100 may be changed depending on a type of a function (or a service that the electronic device 100 requests) that the electronic device 100 executes, 0045) (relatively high authentication level information, the electronic device 100 may activate a hardware device (e.g., fingerprint sensor), an authentication method setting table, 0046) (the communication circuit 110 may transmit, to the server device 200, a type of an authentication method and context information (e.g., a service (or a function) type provided by an application, 0065) (if the specified function or service is requested, the application may request the authentication in association with the execution of the corresponding function or service, provide the electronic device 100 with authentication level information associated with an execution of the corresponding function or service, 0131) (The function or service utilizing authentication may include, for example, a payment service, a transfer service, a loan service, an account balance inquiry function, a use history inquiry function, and the like, which are based on a financial

Chang et al. does not disclose maintaining the first authentication level based on a second authentication request being obtained before the threshold time duration has elapsed; and 
reconfiguring a timer based on the second authentication request is obtained as claimed.

However, Nallur et al. teaches role levels and associated timer values, example role levels include Supplicant Only, Authenticator Only, and various Authenticator levels with varying levels of preference given to becoming an authenticator.   Different Authenticator levels with different timer values may allow an operator to provide relatively fine grained control, preferring certain devices over others. (0037-0040, Figure 5), maintaining the first authentication level based on a second authentication request being obtained before the threshold time duration has elapsed (a role level is determined and, at 206, the role level is translated into a timer value, the timer value may be retrieved from a lookup table, such as the table shown in FIG. 5, if an EAPOL logoff message is received before the timer expires (indicating the other device has assumed the Authenticator role), the device assumes the supplicant role, at 21, 0026) (timer value could be set to a high value, effectively assuring that device will always assume the Supplicant role, the corresponding timer value could be ignored or set to a low value (e.g., zero), effectively assuring that device will always assume the Authenticator role, 0038) (the operator may set timer values for Supplicant role levels to be much higher than timer values for Authenticator role levels in an effort to ensure devices assigned to Supplicant Role levels will not assume the role of Authenticator, 0040); and 
reconfiguring a timer based on the second authentication request is obtained (the random timer values are farther apart, with D1 having a random timer value of 300 us and D2 having a much shorter random timer value of 10 us. As a result, the timer for D2 may expire first and D2 may assume the Authenticator role and send an EAPOL Logoff message to D1, as illustrated in FIG. 4D. In response, D1 will assume the Supplicant role, as illustrated in FIG. 4E, 0032, Figures 4c-4E)

Chang et al. and Nallur et al. are analogous art because they are from the same field of endeavor of user authentication levels.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Nallur et al. in Chang et al. for maintaining the first authentication level based on a second authentication request being obtained before the threshold time duration has elapsed; and reconfiguring a timer based on the second authentication request is obtained as claimed for purposes of enhancing the authentication system of Chang et al. by providing system to controlling the flow of network traffic, to help establish a roles and selecting authentication roles when establishing a link between devices in a secure network.  (see Nallur et al. 0002, 0006, 0013)




Claims 2, 10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2018/0285544 A1, file date 03/26/2018) in view of Nallur et al. 9US2009/0213733 A1, publish date 08/27/2009) further in view of CHO et al. (US 2020/0004940 A1, file date 02/22/2018)

Claims 2, 12:
With respect to claims 2, 12, the combination of Chang et al. and Nallur et al. discloses the limitations of claims 1, 11, as addressed. 

Neither Chang et al. nor Nallur et al. discloses upon a determination that the authentication level does not match the access request, recommending an authentication level matching the access request as claimed. 

However, CHO et al. teaches an electronic device may recommend a biometric recognition suitable for an authentication operation (0007), further comprising: upon a determination that the authentication level does not match the access request, recommending an authentication level matching the access request (the electronic device 101 may recommend a biometric recognition method on the basis of the characteristics of an application when user authentication is required during execution of the application., 0136) (the determination module 402, or the output control module 406) may recommend a biometric recognition method on the basis of the security level of the executed application in operation 1403, 0137-0139).

Chang et al., Nallur et al. and CHO et al. are analogous art because they are from the same field of endeavor of user authentication levels.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use CHO et al. in Chang et al. and Nallur et al. for further comprising: upon a determination that the authentication level does not match the access request, recommending an authentication level matching the access request as claimed for purposes of enhancing the authentication system of Chang et al. by providing system where not having an adverse effect may occur to the biometric recognition sensor during an authentication operation by having a low similarity with that of the reference template, thus reducing the user authentication rate of the electronic device. (see CHO et al. 0136)

Claims 10, 20:
With respect to claims 10, 20, Chang et al. and Nallur et al. discloses the limitations of claims 7, 17, as addressed. 

Chang et al. discloses wherein the first authentication request comprises fingerprint recognition or face recognition, wherein the second authentication request includes touch recognition, speech recognition, or gesture recognition (fingerprint sensor-based fingerprint authentication method, an iris sensor-based iris authentication method, or the like, 0005) (the recognizer operating information 142 may store setting information for performing color face authentication depending on a first authentication level, setting information for performing IR face authentication depending on the second authentication level, setting information for performing color face authentication and IR face authentication depending on a third authentication level, 0068).

CHO et al. teaches wherein the first authentication request includes fingerprint recognition or face recognition, wherein the second authentication request includes touch recognition, speech recognition, or gesture recognition (When authentication is required, the electronic device 101 may recommend a biometric recognition method on the basis of the security level, when an application (e.g., a web browser) having a first security level (e.g., a low security level) is executed, the electronic device 101 may recommend (1500) a biometric recognition method (e.g., an iris recognition method 1502, a fingerprint recognition method 1504, and a face recognition method 1506), an application (e.g., a banking application) having a second security level (e.g., a high security level) is executed, the electronic device 101 may recommend (1510) a biometric recognition method (e.g., an iris recognition method 1512 or a fingerprint recognition method 1514) corresponding to a second group as an authentication (0138-0139, Figure 15A, 15B).

Chang et al., Nallur et al. and CHO et al. are analogous art because they are from the same field of endeavor of user authentication levels.

The motivation for combining Chang et al., Nallur et al. and CHO et al. is recited in claims 2, 12.  



Response to Remarks/Arguments
Applicant's arguments filed on July 27, 2022 have been fully considered but they are not persuasive.  In the remarks, Applicant argues that:

Claims 1, 11:
(1) Chang does not disclose, teach, or suggest wherein a number of services matching a second authentication level is less than a number of services matching the first authentication level, wherein different services including applications are performed based on each authentication level, as required by the amended claim language.

In response to remark/arguments (1), Examiner respectfully disagrees.  Chang et al. discloses “authentication level information that the server device 200 provides to the electronic device 100 may be changed depending on a type of a function (or a service that the electronic device 100 requests) that the electronic device 100 executes (0045), “relatively high authentication level information, the electronic device 100 may activate a hardware device (e.g., fingerprint sensor), an authentication method setting table” (0046), “the communication circuit 110 may transmit, to the server device 200, a type of an authentication method and context information (e.g., a service (or a function) type provided by an application” (0065), “if the specified function or service is requested, the application may request the authentication in association with the execution of the corresponding function or service, provide the electronic device 100 with authentication level information associated with an execution of the corresponding function or service” (0131). “The function or service utilizing authentication may include, for example, a payment service, a transfer service, a loan service, an account balance inquiry function, a use history inquiry function, and the like, which are based on a financial application” (0132” , “transmit relatively low first authentication level information to the electronic device 100 if service use utilizing a relatively low authentication level in a financial service is requested by the electronic device 100, and may transmit relatively high second authentication level information to the electronic device 100 if service use utilizing a relatively high authentication level in a financial service” (0138).  Therefore, Examiner maintains that combination of Chang et al. and Nallur et al. does teach and suggest this limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433